Citation Nr: 0406018	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  01-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
rating for an undiagnosed illness manifested by headaches.

2.  Entitlement to restoration of service connection for an 
undiagnosed illness manifested by memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from April 1956 to 
January 1959 and from June 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2000, 
a statement of the case was issued in November 2000, and a 
substantive appeal was received in January 2001.  

The issues on appeal were before the Board in February 2003, 
at which time the appeals were denied.  The appellant 
appealed the Board's February 2003 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  By Order dated August 27, 2003, the Court 
vacated the Board's February 2003 decision and remanded the 
case back to the Board for further action pursuant to an 
August 2003 motion by VA for a remand which was unopposed by 
the appellant.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003). 

By Order dated August 27, 2003, the Court vacated the Board's 
February 2003, decision based on the August 2003 motion which 
alleged that VA did not fulfill its duty to the appellant by 
properly providing VCAA notice.  In the recent past, the 
Board has been attempting to cure any VCAA notice deficiency 
by mailing a VCAA letter to the appellant under the 
provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision was recently invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in this case, it appears that additional action 
by the RO to comply with all VCAA notice requirements is 
necessary before the Board may properly proceed with 
appellate review.  

Wherefore the issues on appeal are hereby REMANDED for the 
following actions:

1.  With regard to the issues set forth 
on the cover page of this decision, the 
RO should furnish the appellant with an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide, and (d) 
his right to provide any evidence in his 
possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  After completion of the above, and 
any development the RO may deem 
necessary, the case should be returned to 
the Board after compliance with any 
applicable procedures, including (if 
necessary) issuance of a supplemental 
statement of the case.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



